Exhibit 10.4

FIRST AMENDMENT

OF

APOGEE ENTERPRISES, INC.

DEFERRED INCENTIVE COMPENSATION PLAN

(2005 Restatement)

The “APOGEE ENTERPRISES, INC. DEFERRED INCENTIVE COMPENSATION PLAN” as adopted
by APOGEE ENTERPRISES, INC., a Minnesota corporation, and first effective
February 27, 1986, and as amended and restated in a document entitled “Apogee
Enterprises, Inc. Deferred Incentive Compensation Plan (2005 Restatement)”
effective January 1, 2005, is hereby amended:

1. AMENDMENT AND RESTATEMENT. Effective December 31, 2008, Section 1.1 of the
Plan Statement is amended by the addition of the following sentence to the end
of the paragraph:

Effective December 31, 2008, the Apogee Enterprises, Inc. Executive Supplemental
Plan (the “Restoration Plan”) is merged with and into this Plan. All benefits
earned under the Restoration Plan were accrued and vested prior to December 31,
2004. All benefits earned under the Restoration Plan are grandfathered benefits
and will be administered in accordance with the provisions of the 1998 Statement
of the Restoration Plan as stated in Appendix A of this document. It is not the
intent of Apogee Enterprises, Inc. to in any manner limit any of the
grandfathering provisions found in Internal Revenue Service Notice 2005-1, Code
Section 409A or the regulations. This restatement will be administered and
construed on a basis consistent with this intent.

2. DISABILITY. Effective January 1, 2009, Section 1.3.4 of the Plan Statement is
amended by the addition of the following sentence:

However, the term “Disability” shall be construed to have a meaning consistent
with the term “Disability” as defined in section 409A of the Code.

3. FINANCIAL HARDSHIP. Effective January 1, 2009, the last sentence of
Section 1.3.5 of the Plan Statement is amended to read in full as follows:

However, when the term “Financial Hardship” shall be construed to have a meaning
consistent with the term “Unforeseeable Emergency” as defined in section 409A of
the Code.

4. POST 2004 ACCOUNT. Effective January 1, 2009, Section 1.3.10 of the Plan
Statement is deleted without replacement (and all subsequent sections are
renumbered).

 

Page 1



--------------------------------------------------------------------------------

5. PRE 2005 BENEFIT. Effective January 1, 2009, Section 1.3.11 of the Plan
Statement is deleted without replacement (and all subsequent sections are
renumbered).

6. RESTORATION PLAN ACCOUNT. Effective December 31, 2008, Section 1.3 of the
Plan Statement is amended by the addition of a new Section 1.3.10 (and all
subsequent sections are renumbered) to read in full as follows:

1.3.10. Restoration Plan Account — the Participant’s account merged into this
Plan from the Apogee Enterprises, Inc. Executive Supplemental Plan on
December 31, 2008.

7. RETIREMENT. Effective January 1, 2009, Section 1.3.11 (formerly
Section 1.3.12) of the Plan Statement is amended to read in full as follows:

1.3.11. Retirement — a Participant’s Termination of Employment at or after
attaining age sixty-five (65).

8. DEFINITION OF TERMINATION OF EMPLOYMENT. Effective January 1, 2009,
Section 1.3.13 (formerly Section 1.3.14) of the Plan Statement is amended to
read as follows:

1.3.13. Termination of Employment — a severance of an employee’s employment
relationship with the Employers and all Affiliates for any reason other than the
employee’s death.

 

  (a) A transfer from employment with an Employer to employment with an
Affiliate, or vice versa, shall not constitute a Termination of Employment.

 

  (b) Whether a Termination of Employment has occurred is determined based on
whether the facts and circumstances indicate that the Employer and employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding twelve (12) month period (or the full
period of services to the employer if the employee has been providing services
to the employer for less than twelve months).

 

  (c)

Termination of Employment shall not be deemed to occur while the employee is on
military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the employee retains a
right to reemployment with the Employer or an Affiliate under an applicable
statute or by contract. For this purpose, a leave is bona fide only if, and so
long as, there is a reasonable expectation

 

Page 2



--------------------------------------------------------------------------------

 

that the employee will return to perform services for the Employer or an
Affiliate. Notwithstanding the foregoing, a 29-month period of absence will be
substituted for such 6-month period if the leave is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of no less than 6
months and that causes the employee to be unable to perform the duties of his or
her position of employment.

 

  (d) Where as part of a sale or other disposition of assets by the Employer to
an employer that is not an Affiliate, an employee providing services to the
Employer immediately before the transaction and to the buyer immediately after
the transaction (“Affected Employee”) would otherwise experience a Termination
of Employment from the Employer as a result of the transaction, the Employer and
the buyer shall have the discretion to specify that the Affected Employee has
not experienced a Termination of Employment if (i) the transaction results from
bona fide, arm’s length negotiations, (ii) all Affected Employees are treated
consistently, and (iii) such treatment is specified in writing no later than the
closing date of the transaction.

9. ELECTION OF PARTICIPANTS. Effective January 1, 2008, Section 2.1.2 of the
Plan Statement is amended to read in full as follows:

2.1.2. Election of Participants. For any Fiscal Year, any Participant may elect
to defer all or any portion of the compensation that may become payable to the
Participant under the Incentive Plan. The election shall be made in writing on
the form provided by the Committee, designating the percentage or amount of the
compensation that may be due under the Incentive Plan which is to be deferred,
signed by the participant and delivered to the Director of Compensation prior to
the December 31 of the year prior to the commencement of the Fiscal Year with
respect to which the compensation is to be earned and deferred. The election to
defer under the Plan, once made, is irrevocable.

10. PARTICIPATION. Effective January 1, 2008, Section 2.1(d) of the Plan
Statement is amended by the addition of the phrase “in subsequent Plan Years”
following the phrase “shall be made.”

11. RESTORATION PLAN ACCOUNT. Effective December 31, 2008, Section 3 of the Plan
Statement is amended by the addition of a new Section 3.4 to read in full as
follows:

3.4. Restoration Plan Account. Beginning with the Fiscal Year 2010, the
Participant’s Restoration Plan Account shall be adjusted for earnings in
accordance with the provisions of Section 3.2 of the Plan Statement. For
Valuation Years beginning prior to 2009, the Participant’s Restoration Plan
Account was adjusted for earnings in accordance with the provisions set forth in
the Apogee Enterprises, Inc. Executive Supplemental Plan. However, the Valuation
Year beginning May 1, 2008 shall be a short Plan Year ending February 28, 2009.

 

Page 3



--------------------------------------------------------------------------------

12. DISTRIBUTION OF DEFERRED COMPENSATION ACCOUNT. Effective January 1, 2008,
Section 4 of the Plan Statement is amended to read in full as follows:

SECTION 4

DISTRIBUTION OF DEFERRED COMPENSATION ACCOUNT

4.1. Time of Distribution. Distribution to the Participant of the Participant’s
Deferred Compensation Account shall be made or commenced within sixty (60) days
from the date of the first to occur of the following events:

 

  (a) Participant’s Retirement;

 

  (b) Participant Disability;

 

  (c) Participant’s death;

 

  (d) Participant’s Termination of Employment; or

 

  (e) Such other date, if any, elected and specified by the Participant.
However, the Participant may elect to delay distribution upon the Participant’s
Termination of Employment until the Participant attains age 65 provided the
Participant makes the election in accordance with Section 4.2 or 4.4.

4.2. Form of Distribution. Distribution of the Participant’s Deferred
Compensation Account shall be made to the Participant on the form provided by
the Committee, executed and delivered to the Committee at the time the
Participant makes his or her first election to defer compensation under the
Plan:

 

  (a) Lump sum; or

 

  (b) Installments.

If the Participant fails to make an election prior to December 31 of the year
prior to the Participant’s first deferral, the Participant’s payment will be
paid as a lump sum.

If the Participant elected a distribution under Section 4.1(e) above, such
election shall apply to all deferrals made on or before the December 31 prior to
the date specified under Section 4.1(e). If the Participant elects to defer
additional funds in years after that December 31, the Participant must make an
election on or before the December 31 preceding the Participant’s first deferral
that is not subject to the prior specified date election1.

 

1 For Example: If a Participant elects a specified date of September 15, 2015.
All amounts deferred as of December 31, 2014, and the interest adjustments
thereon, shall be paid to the Participant within 60 days of September 15, 2015.

 

  •  

If the Participant makes an election to defer additional compensation for the
Fiscal Year 2015, the Participant may elect to specify another date for future
payment as long as the Participant makes the election prior to January 1, 2014.
If the Participant does not elect make a new specified date election , the
Participant will be subject to the distribution default rules for all future
deferrals.

  •  

If instead the Participant does not make any deferral elections for Fiscal Years
2015, 2016 and 2017 but elects to defer compensation in Fiscal Year 2018, the
Participant may elect to specify another date for future payment as long as the
Participant makes the election prior to January 1, 2017.

Of course if the Participant experiences one of the events in 4(a) – (d) prior
to a specified date, the Participant’s account will be paid out on account of
that event.



 

Page 4



--------------------------------------------------------------------------------

4.3. Installment Distributions. In the event of installment distribution, each
monthly installment shall be paid on the first day of each calendar month in an
amount equal to the balance credited to the Participant’s Deferred Compensation
Account on the date in which the first monthly distribution is to be made,
divided by the number of months for which the distribution is to be made.
However, following the close of the first Fiscal Year immediately succeeding the
first month of distribution, and for each Fiscal Year thereafter until the
Deferred Compensation Account is reduced to zero, an additional amount shall be
paid monthly to the Participant equal to one-twelfth ( 1/12) of the earnings on
the Participant’s Deferred Compensation Account for the prior Fiscal Year or any
portion thereof, as determined under Section 3.2.

4.4. 2008 Distribution Elections. To the extent permitted under transitional
guidance issued under section 409A of the Code, a Participant who is actively
employed with the Company as of October 1, 2008, may elect to modify his or her
prior distribution election for his or her Deferred Compensation Account prior
to December 31, 2008. A Participant may elect to receive distribution of his or
her Deferred Compensation Account as (i) a lump sum on a date certain or upon
the occurrence of Retirement, Termination of Employment, Disability or death, or
(ii) monthly installments commencing on a date certain or upon the occurrence of
Retirement, Termination of Employment, Disability or death.

If the Participant has a Termination of Employment in 2008, the Participant’s
Deferred Compensation Account will be paid in accordance with the Participant’s
prior election on file. If the Participant does not have a prior election on
file, the Participant’s Deferred Compensation Account will be paid in accordance
with the default rules in Section 4.1, regardless of whether the Participant
filed a new election in 2008.

4.5. Specified Employee. Notwithstanding Section 4.1, if payments are to be made
on account of Termination of Employment to a Specified Employee (as defined in
the Principal Sponsor’s Specified Employees Policy), payment of the
Participant’s Deferred Compensation Account payable under Section 4.1 above
shall be suspended until a date that is six (6) months after the date of the
Termination of Employment. As soon as administratively feasible after the

 

Page 5



--------------------------------------------------------------------------------

six (6) month anniversary of the Participant’s Termination of Employment, the
Participant shall receive all payments, without interest, the Participant would
have been entitled to receive during this six month period had the Participant
not been a Specified Employee. Thereafter, payments shall be made in accordance
with Section 4.1 above. If a Participant dies prior to receiving a payment under
this Section no benefit shall be paid under this Section.

4.6. Beneficiary of Specified Employee. In the Participant dies prior to
receiving a payment in accordance with Section 4.5, the Participant’s
Beneficiary shall be entitled to receive a lump sum payment equal to the amount
of payments, without interest, the Participant would have been entitled to
receive prior to the Participant’s death had the Participant not been a
Specified Employee.

4.7. Unforeseeable Emergency. A Participant who has not incurred a distribution
event but who has incurred an Unforeseeable Emergency may request a withdrawal
from such Participant’s Deferred Compensation Account. In the event that the
Committee, upon written petition of the Participant, determines in its sole
discretion that the Participant has suffered an Unforeseeable Emergency, the
Committee shall distribute to the Participant as soon as reasonably practicable
following such determination, an amount (not in excess of the value of the
Participant’s Deferred Compensation Account) necessary to satisfy the emergency.
Immediately upon the distribution, such Participant’s deferral elections shall
be cancelled, and further deferrals shall not be made in accordance with
Section 2.1.2 during that period.

4.8. Restoration Plan Account. Distribution of the Participant’s Restoration
Plan Account shall be made in accordance with the distribution provisions of
Appendix A.

13. RESTORATION PLAN ACCOUNT. Effective December 31, 2008, Section 6 of the Plan
Statement is amended by the addition of a new Section 6.9 to read in full as
follows:

6.9. Restoration Plan Account. Notwithstanding the foregoing, distribution of
the Participant’s Restoration Plan Account shall be made in accordance with the
distribution provisions of Appendix A.

14. MERGER OF APOGEE ENTERPRISES, INC. EXECUTIVE SUPPLEMENTAL PLAN. Effective
December 31, 2008, the Plan Statement is amended by the addition of Appendix A
attached hereto.

 

Page 6



--------------------------------------------------------------------------------

15. SAVINGS CLAUSE. Save and except as herein expressly amended, the Plan
Statement shall continue in full force and effect.

 

October 9, 2008   APOGEE ENTERPRISES, INC.   By  

/s/ Russell Huffer

    Its Chairman and Chief Executive Officer

APPENDIX A

RESTORATION PLAN ACCOUNT

The provisions in this Appendix apply to the administration of the Participant’s
Restoration Plan Account. The following provisions are intended to comply with
grandfathering provisions in Internal Revenue Service Notice 2005-1, Code
section 409A and the regulations.

SECTION 1

MATURITY

1.1. Events of Maturity. A Participant’s Accounts shall mature and the Vested
portions shall become distributable in accordance with Section 2 upon the
earliest occurrence of any of the following events while in the employment of
the Employer or an Affiliate:

 

  (a) the Participant’s death, or

 

  (b) the Participant’s termination of employment, whether voluntary or
involuntary, or

 

  (c) the Participant’s Disability, or

 

  (d) termination of the Plan;

provided, however, that a transfer of employment to an Affiliate shall not
constitute an Event of Maturity.

 

Page 7



--------------------------------------------------------------------------------

1.2. Determination of Vested Accounts. Upon the occurrence of an Event of
Maturity effective as to a Participant, the value of such Participant’s
Restoration Plan Account as of the Valuation Date coincident with or next
following the Event of Maturity shall be determined.

1.3. Effect of Maturity upon Further Participation in Plan. On the occurrence of
an Event of Maturity, a Participant shall cease to have any interest in the Plan
other than the right to receive payment of all Accounts as provided in Section 2
hereof, adjusted from time to time as provided in Section 3.2 of the Plan
Statement.

SECTION 2

DISTRIBUTION

2.1. Time of Distribution. Upon the occurrence of an Event of Maturity effective
as to a Participant, the Employer shall commence payment of the Participant’s
Restoration Plan Account, if any, (reduced by the amount of any applicable
payroll, withholding and other taxes) as of the Annual Valuation Date in the
calendar year following the calendar year in which occurred the Participant’s
Event of Maturity.

2.2. Forms of Distribution.

2.2.1. Forms Available. Distribution of the Participant’s Restoration Plan
Account shall be made to the Participant or the Beneficiary entitled to receive
distribution (the “Distributee”) in one of the following ways as the Participant
shall designate in writing prior to the first Plan Year in which the Participant
first receives additions to the Participant’s Accounts:

 

  (a) Lump Sum. If the Distributee is either a Participant or a Beneficiary, in
a single lump sum.

 

  (b) Term Certain Installments to Participant. If the Distributee is a
Participant, in a series of substantially equal installments payable monthly,
quarterly or annually over a period of time not to exceed fifteen (15) years.

 

  (c) Continued Term Certain Installments to Beneficiary. If the Distributee is
a Beneficiary of a deceased Participant and distribution had commenced to the
deceased Participant over a fifteen (15) year period as specified in paragraph
(a) above, in a series of substantially equal installments payable monthly over
the remainder of the fifteen (15) year period.

2.2.2. Installment Amounts. The annual amount of each installment distribution
required to be made for each calendar year (the “distribution year”) shall be
determined by dividing the amount of the Restoration Plan Account as of the last
Valuation Date

 

Page 8



--------------------------------------------------------------------------------

in the calendar year immediately preceding the distribution year (such preceding
calendar year being the “valuation year”) by the number of remaining installment
payments to be made (including the distribution being determined). The amount of
the Restoration Plan Account as of such Valuation Date shall be increased by the
amount of any contributions and forfeitures allocated to the Restoration Plan
Account during the valuation year and after such Valuation Date (including
contributions and forfeitures, if any, made after the end of the valuation year
which are allocated as of dates in the valuation year). The amount of the
Restoration Plan Account shall be decreased by the amount of any distributions
made with respect to the valuation year but after such Valuation Date.

2.2.3. Effect of Reemployment. If a Participant is reemployed by the Employer or
an Affiliate after distribution has been made or commenced but before the
Participant attains Normal Retirement Age, further distribution of the
Participant’s Restoration Plan Account shall be suspended and the undistributed
remainder of the Restoration Plan Account shall continue to be held in the Fund
until another Event of Maturity effective as to the Participant shall occur
after the Participant’s reemployment. It is the general intent of this Plan that
no distributions shall be made before the Normal Retirement Age of a Participant
while a Participant is employed by the Employer or an Affiliate.

2.3. Substantially Equal. Distributions shall be considered to be substantially
equal if the amount of the distribution required to be made for each calendar
year (the “distribution year”) is determined by dividing the amount of the
Restoration Plan Account as of the last Valuation Date in the calendar year
immediately preceding the distribution year (such preceding calendar year being
the “valuation year”) by the number of remaining installment payments to be made
(including the distribution being determined). The amount of the Restoration
Plan Account as of such Valuation Date shall be decreased by the amount of any
distributions made in the valuation year and after such Valuation Date.

2.4. Designation of Beneficiaries.

2.4.1. Right To Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Employer, one or more primary Beneficiaries or
alternative Beneficiaries to receive all or a specified part of such
Participant’s Restoration Plan Account in the event of such Participant’s death.
The Participant may change or revoke any such designation from time to time
without notice to or consent from any Beneficiary. No such designation, change
or revocation shall be effective unless executed by the Participant and received
by the Employer during the Participant’s lifetime.

2.4.2. Failure of Designation. If a Participant:

 

  (a) fails to designate a Beneficiary,

 

Page 9



--------------------------------------------------------------------------------

  (b) designates a Beneficiary and thereafter revokes such designation without
naming another Beneficiary, or

 

  (c) designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

such Participant’s Restoration Plan Account, or the part thereof as to which
such Participant’s designation fails, as the case may be, shall be payable to
the first class of the following classes of automatic Beneficiaries with a
member surviving the Participant and (except in the case of surviving issue) in
equal shares if there is more than one member in such class surviving the
Participant:

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Participant’s surviving parents

Participant’s surviving brothers and sisters

Representative of Participant’s estate.

2.4.3. Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution of
all or a portion of a deceased Participant’s Restoration Plan Account may
disclaim an interest therein subject to the following requirements. To be
eligible to disclaim, a Beneficiary must be a natural person, must not have
received a distribution of all or any portion of the Restoration Plan Account at
the time such disclaimer is executed and delivered, and must have attained at
least age twenty-one (21) years as of the date of the Participant’s death. Any
disclaimer must be in writing and must be executed personally by the Beneficiary
before a notary public. A disclaimer shall state that the Beneficiary’s entire
interest in the undistributed Restoration Plan Account is disclaimed or shall
specify what portion thereof is disclaimed. To be effective, duplicate original
executed copies of the disclaimer must be both executed and actually delivered
to the Employer after the date of the Participant’s death but not later than one
hundred eighty (180) days after the date of the Participant’s death. A
disclaimer shall be irrevocable when delivered to the Employer. A disclaimer
shall be considered to be delivered to the Employer only when actually received
by the Employer. The Employer shall be the sole judge of the content,
interpretation and validity of a purported disclaimer. Upon the filing of a
valid disclaimer, the Beneficiary shall be considered not to have survived the
Participant as to the interest disclaimed. A disclaimer by a Beneficiary shall
not be considered to be a transfer of an interest in violation of the provisions
of Section 8 and shall not be considered to be an assignment or alienation of
benefits in violation of federal law prohibiting the assignment or alienation of
benefits under this Plan. No other form of attempted disclaimer shall be
recognized by the Employer.

2.4.4. Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate

 

Page 10



--------------------------------------------------------------------------------

descendants and their descendants; “child” means an issue of the first
generation; “per stirpes” means in equal shares among living children of the
person whose issue are referred to and the issue (taken collectively) of each
deceased child of such person, with such issue taking by right of representation
of such deceased child; and “survive” and “surviving” mean living after the
death of the Participant.

2.4.5. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

 

  (a) If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.

 

  (b) The automatic Beneficiaries specified in Section 2.4.2 and the
Beneficiaries designated by the Participant shall become fixed at the time of
the Participant’s death so that, if a Beneficiary survives the Participant but
dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

  (c) If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Employer after the date of the legal termination
of the marriage between the Participant and such former spouse, and during the
Participant’s lifetime.)

 

  (d) Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

  (e) Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence. The
Employer shall be the sole judge of the content, interpretation and validity of
a purported Beneficiary designation.

 

Page 11



--------------------------------------------------------------------------------

2.4.6. Spousal Rights. No spouse or surviving spouse of a Participant and no
person designated to be a Beneficiary shall have any rights or interest in the
benefits accumulated under this Plan including, but not limited to, the right to
be the sole Beneficiary or to consent to the designation of Beneficiaries (or
the changing of designated Beneficiaries) by the Participant.

2.5. Death Prior to Full Distribution. If a Participant dies after an Event of
Maturity but before distribution of such Participant’s Restoration Plan Account
has been completed, the remaining undistributed Restoration Plan Account shall
be distributed in the same manner as hereinbefore provided in the Event of
Maturity by reason of death. If, at the death of the Participant, any payment to
the Participant was due or otherwise pending but not actually paid, the amount
of such payment shall be included in the Restoration Plan Account which are
payable to the Beneficiary (and shall not be paid to the Participant’s estate).

2.6. Facility of Payment. In case of the legal disability, including minority,
of a Participant or Beneficiary entitled to receive any distribution under the
Plan, payment shall be made, if the Employer shall be advised of the existence
of such condition:

 

  (a) to the duly appointed guardian, conservator or other legal representative
of such Participant or Beneficiary, or

 

  (b) to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Employer that the payment will be used for the
best interest and assist in the care of such Participant or Beneficiary, and
provided further, that no prior claim for said payment has been made by a duly
appointed guardian, conservator or other legal representative of such
Participant or Beneficiary.

Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of the
Employer therefor.

 

Page 12